UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6823


BENJAMIN WILLIAM FAWLEY,

                Petitioner - Appellant,

          v.

HAROLD   W.  CLARKE,    Director,   Virginia   Department   of
Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:12-cv-00400-MSD-LRL)


Submitted:   September 6, 2013            Decided:   October 4, 2013


Before DAVIS, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Benjamin William Fawley, Appellant Pro Se.      David Michael
Uberman, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Benjamin William Fawley seeks to appeal the district

court’s       order   adopting      the    recommendation            of    the    magistrate

judge and dismissing as successive his 28 U.S.C. § 2254 (2006)

petition.       The order is not appealable unless a circuit justice

or    judge    issues      a    certificate         of   appealability.           28    U.S.C.

§ 2253(c)(1)(A) (2006).             A certificate of appealability will not

issue     absent      “a       substantial      showing       of     the    denial      of     a

constitutional        right.”         28       U.S.C.      § 2253(c)(2).           When      the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating           that   reasonable       jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El      v.    Cockrell,      537    U.S.       322,   336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                Slack,

529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Fawley has not made the requisite showing.                            Accordingly, we

deny a certificate of appealability and deny Fawley’s motion for

default judgment.              We deny Fawley’s application for leave to

proceed in forma pauperis as moot, as he has already paid the

                                                2
filing   fee,   and   dismiss   the   appeal.   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                DISMISSED




                                      3